                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

WILLIAM LUIS GEORGE;                              §
                                                  §
               Plaintiff,                         §
                                                  §   CIVIL ACTION NO. 5:17-CV-00024
v.                                                §
                                                  §
AUSTIN MEREDITH, et al;                           §
                                                  §
               Defendants.                        §

                                              ORDER

       The Plaintiff William George, a former prisoner of the Bowie County Correctional Facility

proceeding pro se, filed this civil action complaining of alleged violations of his constitutional

rights. See Docket No. 1. This Court ordered that the case be referred to the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       A collection order for the filing fee in this case was sent to George at the jail but was

returned as undeliverable because George was no longer there. Docket Nos. 12, 13, 14. The

Clerk of the Court contacted the jail and was informed George had been paroled and no

forwarding address was available. To date, Plaintiff has not apprised the Court of his current

mailing address or present whereabouts. The lawsuit form filed and signed by George contains a

declaration stating “I understand if I am released or transferred, it is my responsibility to keep the

Court informed of my current mailing address and failure to do so may result in the dismissal of

this lawsuit.” Docket No. 1 at 4.

       The Magistrate Judge issued a Report recommending dismissal of the lawsuit without

prejudice for failure to prosecute or to obey an order of the Court. Docket No. 16. A copy of
this Report was sent to George’s last known address, return receipt requested, but no objections

have been received; accordingly, he is not entitled to de novo review by the District Judge of

those findings, conclusions and recommendations, and except upon grounds of plain error, he is

barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

and adopted by the District Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate

Judge is correct. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits

the district court to give to the magistrate's proposed findings of fact and recommendations ‘such

weight as [their] merit commands and the sound discretion of the judge warrants,’ ”) (quoting

Mathews v. Weber, 23 U.S. 261, 275 (1976)); see also United States v. Wilson, 864 F.2d 1219,
   .
1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (where no objections to a Magistrate Judge’s

Report are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to

law.”) It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 16) is ADOPTED as

the opinion of the District Court. It is further

       ORDERED that the above-styled civil action is DISMISSED WITHOUT

PREJUDICE for failure to prosecute or to obey an order of the Court.

       SIGNED this 16th day of April, 2019.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
                                             Page 2 of 2
